Citation Nr: 1726029	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  08-08 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased rating for lumbar strain with degenerative changes, L2-L3 (low back disability)in excess of 20 percent disabling from October 14, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1960 to August 1968 and from August 1969 to August 1981. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in pertinent part, granted service connection for low back disability, rated at 0 percent, effective August 4, 2005.  The matter has been subsequently transferred to the Denver, Colorado RO.

In August 2011, the Board remanded the issue of entitlement to an initial compensable rating for the Veteran's low back disability for further development.

In an October 2012 rating decision, the Appeals Management Center (AMC) granted a 10 percent rating for the Veteran's low back disability effective August 4, 2005, and a 20 percent rating effective October 14, 2011.

A July 2014 Board decision denied entitlement to a rating in excess of 10 percent rating prior to October 14, 2011, and in excess of 20 percent thereafter.  

Subsequently, the Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a February 2015 Order granting a Joint Motion for Remand (JMR), the July 2014 Board decision as to the denial of an increased rating in excess of 20 percent since October 14, 2011, for low back disability was vacated and the appeal was remanded to the Board for action consistent with the terms of the JMR.  The Veteran abandoned his appeal as to the denial of entitlement to an initial rating in excess of 10 percent prior to October 14, 2011.

In March 2015, the Board again remanded the matter to the RO for additional development of the claim for a rating in excess of 20 percent since October 14, 2011, for the Veteran's low back disability, and for the issuance of a statement of the case (SOC) as to the issue of an increased rating for IHD.  The Board observes that the RO appears to be still developing the claim for an increased rating for IHD as a June 2017 VA examination report was recently added to the claims file.  Therefore, the Board will not further discuss this issue.

The Board notes that its March 2015 remand did not recharacterize the issue on appeal to reflect the dismissal of the Veteran's claim for an initial increased rating in excess of 10 percent for low back disability prior to October 14, 2011, pursuant to the Court's February 2015 Order.  However, as that claim has been dismissed it is no longer on appeal and the Board has recharacterized the issue accordingly.

The issues of service connection for myocardial infarction secondary to ischemic heart disease; Class III angina secondary to ischemic heart disease; left carotid burst secondary to ischemic heart disease; stent/scars due to stenosis of right coronary artery secondary to ischemic heart disease; and chronic kidney disease secondary to ischemic heart disease have been raised by the record in a January 2017 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Beginning October 14, 2011, the Veteran's low back disability is not shown to have been manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less or by favorable ankylosis of the entire thoracolumbar spine, and no separately ratable neurological abnormality, or incapacitating episodes of intervertebral disc syndrome have been shown.



CONCLUSION OF LAW

Beginning October 14, 2011, the criteria for an evaluation in excess of 20 percent for lumbar strain with degenerative changes, L2-L3, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237-5243 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns

In March 2015, the Board remanded the Veteran's claim for additional evidentiary development.  The Board instructed the RO to obtain updated treatment records and obtain outstanding Social Security Administration (SSA) records.  In addition, the Veteran was to be afforded a VA examination for his low back disability.  The examiner was specifically directed to conduct range-of-motion testing and include the point at which pain begins; to opine to what extent, if any, the Veteran's initial motion is affected by pain, weakness, fatigue, lack of endurance, incoordination, or other symptoms resulting in additional functional loss/impairment; to opine to what degree, if any, the Veteran's range of motion is limited by pain, fatigue, weakness, or incoordination, during flare-ups or with repetitive use; and to report the total duration of incapacitating episodes during the past 12 months. 

The RO obtained updated VA treatment records.  The RO attempted to obtain the Veteran's SSA records, but was informed in a June 2015 letter that his records had been destroyed and could not be provided.  In June 2015, the RO sent a letter to the Veteran requesting that he submit completed authorization and release forms so that updated private treatment records could be obtained, or that he submit updated treatment records himself.  The Veteran did not submit any completed authorization forms and has not provided any additional treatment records.  As discussed in more detail below, the Veteran was provided a VA examination in October 2015, and the examination report addressed all findings requested by the Board.

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter dated in June 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Identified post-service treatment records and lay statements have been associated with the record.  No other relevant records have been identified that are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  During the appeal period, the Veteran was afforded VA examinations in October 2011 and October 2015.  

For an adequate VA examination, joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  In addition, assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).   
In this case, the Board finds the October 2015 examinations adequate for rating purposes.  

The October 2015 examiner performed the required testing and made the relevant inquiries to determine how pain impacts the Veteran.  At the examination, the Veteran was asked about pain, flare-ups, and functional limitations, and relevant testing was performed by the examiner, to include testing for pain and testing to reveal any additional functional limitations in certain circumstances, such as after repetitive use.  The report does not suggest that the specific findings on examination, in terms of range of motion, would change to the degree required for a higher rating during a flare-up, after repetitive use, due to pain, or with weight bearing, nor does any other evidence of record to include the Veteran's lay statements.  

Notably, when asked about functional impairment and loss at the examination, the Veteran stated he had no functional loss or impairment of his spine.  While the VA examiner did not provide range of motion estimates in degrees regarding flare-ups or after repetitive use over time, such is understandable as the examiner explained that an estimate could not be provided as the examination was not performed during a flare-up or after repetitive use over time.  The Board finds this explanation adequate for why the examiner could not offer range of motion estimates.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The Board notes that there is no reason to suspect that passive range of motion would be any less than that of active motion absent some indication of such by the examiner or report of such by the Veteran, neither of which is present in this case.  

Even if it was found that the above examination did not fully comply with the holdings in Correia, DeLuca, or Mitchell, the Board finds that further development would not be necessary as the deficiency would not be prejudicial to the Veteran.  In addition to testing, the Veteran has been asked to describe functional loss and impairment in various situations and he has not identified that he has loss of motion to the degree required for a higher rating.  Simply put, after taking into account the medical findings and the lay statements the evidence does not suggest that motion is limited to the requisite degree for a rating higher than the currently assigned 20 percent rating at any point. 

Given the above, with respect to the service-connected low back disability, further examination or opinion is unnecessary.

As the Veteran has not identified any additional evidence pertinent to the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

III.  Increased Rating - Lumbar Spine

The Veteran is seeking an increased rating for his service-connected low back disability for the period since October 14, 2011.  

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.

Under the General Rating Formula (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), a 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1): Objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.

When rated based on incapacitating episodes, a 10 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The normal findings for range of motion of the lumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, right and left, to 30 degrees, and rotation, right and left, to 30 degrees.  38 C.F.R. § 4.71a, Plate V.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Although the first sentence of 38 C.F.R. § 4.59 refers only to arthritis, the regulation applies to joint conditions other than arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

The final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).

The plain language of § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under diagnostic codes predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346, 352 (2016).  The Court held that § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. at 354.

Reviewing the relevant evidence of record, the Veteran was afforded a VA examination in October 2011.  The Veteran reported that he was able to complete basic activities of daily living (ADLs) without any assistance.  However, he reported being limited to 45 minutes of driving due to back and knee pain, 30 to 45 minutes of sitting due to back pain, five to 10 minutes of standing due to back and knee pain, was limited to one fourth of a mile walking due to back pain, was only able to climb one flight of stairs due to back and knee pain, was limited to lifting 20 pounds due to back pain, and reported using a cane about three times over the past 12 months during a low back flare.  He also asserted that he could no longer perform heavy lifting.

The Veteran described constant low back pain but noted he was still able to enjoy hobbies such as fishing and camping; however, he was no longer able to do as much sight-seeing as he would like to due to walking limitations as a result of his low back pain.  He described daily pain rated as three out of 10, with some radiation to his lower extremities, as well as weakness, stiffness, fatigue, and a lack of endurance, but no incapacitating episodes within the last 12 months.  The Veteran described flare-ups three to four times per year, lasting between four hours and one week, during which his pain increased to eight or nine out of 10, during which he was unable to walk his dog, avoided prolonged standing, and used a cane.  Range of motion testing showed the following: forward flexion to 70 degrees, with painful motion at 30 degrees; extension to 20 degrees, with painful motion at 10 degrees; right lateral flexion to 30 degrees or greater, with painful motion at 20 degrees; left lateral flexion to 30 degrees or greater, with painful motion at 20 degrees; right lateral rotation to 30 degrees or greater, with no painful motion; and left lateral rotation to 30 degrees or greater, with no painful motion.  

The Veteran was able to perform repetitive testing with three repetitions.  The examiner found that the Veteran had additional functional loss after repetitive testing, including less movement than normal, weakened movement, incoordination, and pain on movement.  Range of motion testing after repetitive testing showed the following: forward flexion to 50 degrees; extension to 20 degrees; right lateral flexion to 20 degrees; left lateral flexion to 20 degrees; right lateral rotation to 30 degrees or greater; and left lateral rotation to 30 degrees or greater.  

The Veteran demonstrated mild tenderness on palpation, right greater than left, but no spams or guarding.  Muscle strength testing was normal.  The Veteran's reflexes were hypoactive bilaterally, and he had decreased sensation in his foot/toes bilaterally, but the examiner noted there were no signs of symptoms of radiculopathy or any other neurologic abnormality.  The examiner found that the Veteran did not have intervertebral disc syndrome (IVDS).  Arthritis was documented by imaging studies.  The examiner opined that due to his back disability, he would do best in a sedentary job that did not require prolonged standing or walking.

Pursuant to the Board's March 2015 remand, the Veteran was afforded a VA examination in October 2015.  The Veteran reported that since his last VA examination, his back has gotten worse, but denied any new injuries.  Lifting 20 pounds or more and sitting for more than 30 minutes at a time aggravated his low back.  He reported that the pain sometimes radiated to the left anterior thigh without associated paresthesias, but the examiner noted that the Veteran has pedal neuropathy from diabetes mellitus.  The Veteran's pain was not aggravated by sneezing or coughing.  He described his daily pain as six out of 10, with flares up to 10 out of 10, and reported that the flares are more common than they have been in the past.  He reported that the he experiences flares once per month and lasting two weeks.  When a flare occurs, the Veteran stated that he does self-imposed bed rest and avoids driving, but can otherwise care for himself.  He reported no functional loss or impairment of his spine.  

Range of motion testing showed the following: forward flexion to 80 degrees; extension to 25 degrees; right lateral flexion to 25 degrees; left lateral flexion to 30 degrees; right lateral rotation to 25 degrees; and left lateral rotation to 25 degrees.  The examiner noted that the Veteran's right lateral flexion, right lateral rotation, and left lateral rotation range of motion were limited by pain at 25 degrees.  The examiner opined that the Veteran's loss of range of motion did not contribute to functional loss.  The Veteran exhibited pain during testing; however, the examiner noted that the pain did not result in or cause functional loss.  There was no evidence of pain on weight bearing, nor was there evidence of localized tenderness or pain on palpation.  The Veteran was able to perform at least three repetitions and showed no additional loss of function or range or motion afterwards.  The examiner reported that the examination was not taking place after repetitive use over time, but the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  

The examiner opined that the Veteran's functional ability with repeated use over time was not significantly limited by pain, weakness, fatigability, or incoordination.  The examiner reported that the examination was not taking place during a flare-up, but the examination was medically consistent with the Veteran's statements describing functional loss during flare-ups.  The examiner opined that the Veteran's functional ability during flare-ups was not significantly limited by pain, weakness, fatigability, or incoordination.  The examiner further opined that there was no anticipated change in the Veteran's range of motion from flares or repetitive motion over time.  There was no evidence of guarding or muscle spasm.  Muscle strength testing was all normal, and there was no evidence of muscle atrophy.  The examiner found that deep tendon reflexes were absent in the Veteran's ankles bilaterally, and he had decreased sensation in his lower leg/ankle and foot/toes bilaterally.  However, the examiner opined that the sensory loss was in a stocking pattern which was consistent with his diabetic neuropathy and was not suggestive of a radiculopathy.  The examiner further noted that the decreased Achilles reflexes were due to diabetic peripheral neuropathy and not a radiculopathy.  The examiner found no evidence of radiculopathy, ankylosis, other neurologic abnormalities, or IVDS.  The Veteran reported that he used a cane once per month due to his back.  The examiner opined that the Veteran's back condition had no impact on his ability to work.  The examiner further opined that although the Veteran had flares over the prior 12 months that required bedrest, they were not "incapacitating" as the Veteran could still perform the activities of daily living.

The Board finds that for the period beginning October 14, 2011, the evidence shows that the Veteran's service-connected low back disability was not manifested by forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; neurological abnormalities; or incapacitating episodes having a total duration of at least 2 weeks during a 12-month period.

Regarding the criteria for orthopedic manifestations under the General Rating Formula flexion was, considering pain and functional loss due to pain, at worst, to 70 degrees with complaints of pain.  See October 2011 VA examination report.  These findings do not more nearly approximate or equate forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, when considering additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  As limitation of flexion does not more nearly approximate forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, a rating higher than 20 percent is not warranted under the General Rating Formula.  
The Board also finds that there is no basis for assigning a higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that the assigned 20 percent rating properly compensates the Veteran for the extent of functional loss resulting from any such symptoms.  In this regard, in both VA examinations the Veteran reported having frequent flare-ups, but no additional functional loss due to pain, weakness, fatigability, or incoordination during flare-ups was noted.  During the October 2011 VA examination, the examiner indicated that the Veteran had objective pain on flexion at 30 degrees; however, there was no indication that the pain significantly limited or reduced the Veteran's range of motion.  Pain alone, without resulting functional impairment, does not warrant a rating based on limitation of motion.  See Mitchell, 25 Vet. App. 32.  Further, the introduction to the General Rating Formula indicates that the percentage ratings expressly contemplate range of motion with pain, whether or not it radiates, as well as stiffness and aching in the spine.  38 C.F.R. § 4.71a, DC 5237.  Finally, while the October 2011 VA examiner noted that the Veteran was limited to 50 degrees of flexion after repetitive testing, such limitation is properly compensated by the assigned 20 percent rating.

Therefore, the Board finds that the Veteran's functional loss is not equivalent to limitation of forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine to meet the criteria for the next higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237.  Specifically, the Veteran consistently reported that the major functional impact of his lumbar spine disability was pain resulting in difficulty with sitting, standing, driving, and walking.  Thus, the Board finds that the 20 percent evaluation assigned under 38 C.F.R. § 4.59 based on functional loss due to painful motion adequately portrays any functional impairment and pain that the Veteran experienced as a consequence of his lumbar spine disability.  

As there is no evidence, either lay or medical, of incapacitating episodes, that is, bed rest prescribed by a physician and treatment by a physician, having a total duration of at least 4 weeks but less than 6 weeks during a 12 month period, the Veteran does not meet the criteria for the next higher rating of 40 percent under Diagnostic Code 5243 for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

Accordingly, for the period beginning October 11, 2014, the preponderance of the evidence is against assignment of an initial increased evaluation in excess of 20 percent for the Veteran's service-connected low back disability.  


ORDER

For the period beginning October 14, 2011, entitlement to an evaluation in excess of 20 percent for the service-connected low back disability is denied.







______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


